DETAILED ACTION
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The two IDS filed 21 August 2020 are copies of each other, therefore, one of them was indicated not considered to avoid the duplicate citation of references.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 16 is objected to because of the following informalities:  In claim 16, line 4, it appears that parenthesis should be added around “D” like the other references to “axis of rotation (D)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected (wherein claim 17 inherits its rejection due to its dependency) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear what is encompassed by the recitation “substantially radially to the axis of rotation”.
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear what is encompassed by the recitation “substantially to the width of the widened end section of the web”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benda (US 5,300,740).
Regarding claim 1, Benda discloses in Figs. 1-17 a securing apparatus for securing a valve lever in a set position (wherein “for securing a valve lever in a set position” recites an intended use that isn’t seen as defining over the structure of the prior art, see also MPEP 2111.02), comprising a base body 26; a sliding piece 27; and a screw 5element 98, wherein the base body 26 and the sliding piece 27 each have a clamping surface 58, 84;
wherein the sliding piece 27 is displaceably supported at the base body 26 along a longitudinal axis; 10
wherein the screw element 28 is rotatably supported at the base body 26 and has a thread that is in engagement with a mating thread of the sliding piece 27 so that a position of the sliding piece 27 relative to the base body 26 along the longitudinal axis is restricted to a maximum spacing between the clamping surfaces that can be changed by a 15rotation of the screw element 28 in order to clamp the valve lever between the clamping surfaces (wherein “in order to clamp the valve lever between the clamping surfaces” recites an intended use that isn’t seen as defining over the structure of the prior art); 
wherein, depending on a rotational position of the screw element 28, one of at least one blocking receiver 104 formed at the screw element 28 is aligned with one of at least one blocking receiver 46 formed at the 20base body 26 so that a blocking element 106 can engage into both the at least one blocking receiver 104 of the screw element 28 and the at least one blocking receiver 46 of the base body 26 in order to block the screw element 28 in the corresponding rotational position.
Regarding claim 4, Benda discloses in Figs. 1-17 that the base body 26 has a rail 60 which extends in the direction of 10the longitudinal axis and in which a guide section (forming slots 70, 72) of the sliding piece 27 is received and is displaceable in a guided manner.  
Regarding claim 8, Benda discloses in Figs. 1-17 that the clamping surfaces 58, 84 are aligned in parallel with one another.
Regarding claim 10, Benda discloses in Figs. 1-17 that the screw element 28 is configured as a wing screw or as a wing nut (because blade 102 is shaped like the wing(s) of a wing screw/nut).  
Regarding claim 19, Benda discloses in Figs. 1-17 that the screw element 28 has a screw shaft 98, at which the thread is formed, and a screw head 100 that is widened with respect to the 15screw shaft 98; wherein the base body 26 has a bore 48 that extends in the direction of the longitudinal axis and that is engaged through by the screw shaft 98 of the screw element 28; and wherein the screw head 100 is arranged at one side of the bore 48, 20whereas the thread of the screw shaft 98 is in engagement with the mating thread of the sliding piece 27 at the other side of the bore 48.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 (alternatively: 1, 4, and 8) are rejected under 35 U.S.C. 103 as being unpatentable over Eby et al. (US 5,586,373) in view of Benda.
Regarding claim 1, Eby discloses in Figs. 1-3 a securing apparatus for securing a valve lever in a set position (wherein “for securing a valve lever in a set position” recites an intended use that isn’t seen as defining over the structure of the prior art, see also MPEP 2111.02), comprising a base body 12; a sliding piece 14; and a screw 5element 44, wherein the base body 12 and the sliding piece 14 each have a clamping surface (comprising the roughened surfaces on the clamping pods 34, 36); 
wherein the sliding piece 14 is displaceably supported at the base body 12 along a longitudinal axis; 10
wherein the screw element 44 is rotatably supported at the base body 12 and has a thread that is in engagement with a mating thread of the sliding piece 14 so that a position of the sliding piece 14 relative to the base body 12 along the longitudinal axis is restricted to a maximum spacing between the clamping surfaces that can be changed by a 15rotation of the screw element 44 in order to clamp the valve lever between the clamping surfaces (wherein “in order to clamp the valve lever between the clamping surfaces” recites an intended use that isn’t seen as defining over the structure of the prior art).
Eby lacks a blocking receiver formed in each of the screw element and base body, wherein, depending on a rotational position of the screw element, one of at least one blocking receiver formed at the screw element is aligned with one of at least one blocking receiver formed at the 20base body so that a blocking element can engage into both the at least one blocking receiver of the screw element and the at least one blocking receiver of the base body in order to block the screw element in the corresponding rotational position.
Benda teaches in Figs. 1-17 blocking receivers 104, 46, in the screw element 28 and base body 26, wherein, depending on a rotational position of the screw element 28, one of at least one blocking receiver 104 formed at the screw element 28 is aligned with one of at least one blocking receiver 46 formed at the 20base body 26 so that a blocking element 106 can engage into both the at least one blocking receiver 104 of the screw element 28 and the at least one blocking receiver 46 of the base body 26 in order to block the screw element 28 in the corresponding rotational position.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the screw element and base body in Eby to each include blocking receivers through which a blocking element can be selectively inserted to prevent rotation of the screw element relative to the base body and fix the distance between the clamping surfaces, as Benda teaches (col. 4, lines 41-51).
Regarding claim 4, Eby discloses in Figs. 1-3 that the base body 12 has a rail 22 which extends in the direction of 10the longitudinal axis and in which a guide section 28, 32 of the sliding piece 14 is received and is displaceable in a guided manner.  
Regarding claim 5, Eby discloses in Figs. 1-3 that the rail 22 has a C-shaped section in cross-section (Fig. 4); and/or 15wherein the guide section 28, 32 has a T-shaped section in cross-section (Fig. 4).  
Regarding claim 6, Eby discloses in Figs. 1-3 that the width of the rail 22 amounts to at least 80% of the width of the clamping surface (on pod 34) of the base body 12 (because the rail 22 is appears to have the same width as said clamping surface on pod 34, i.e. 100% of the width of said clamping surface on pod 34); and/or wherein the depth of 20the rail 22 amounts to at least 30% of the depth of the clamping surface (on pod 34) of the base body 12.  
Regarding claim 7, Eby discloses in Figs. 1-3  that the width of the rail 22 amounts to at least 90% of the width of the 25clamping surface (on pod 34) of the base body 12 (because the rail 22 is appears to have the same width as said clamping surface on pod 34, i.e. 100% of the width of said clamping surface on pod 34); and/or wherein the depth of the rail 22 amounts to at least 50% of the depth of the clamping surface (on pod 34) of the base body 12.
Regarding claim 8, Eby discloses in Figs. 1-3 that the clamping surfaces are aligned in parallel with one another.
Regarding claim 9, Eby discloses in Figs. 1-3 that the clamping surfaces are oriented perpendicular to the longitudinal axis.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eby in view of Benda, as applied to claim 1 above, and further in view of Castor et al. (US 2010/0244348).
Regarding claim 2, Eby discloses clamping surfaces as previously discussed, but lacks teaching that one of the clamping surfaces of the base body and the sliding piece comprises a surface composed of a roughened metal and32 the other of the clamping surfaces of the base body and the sliding piece comprises an elastic mat.
Castor teaches in Figs. 1-12 that one 190 of the clamping surfaces 180, 190 of the base body and the sliding piece comprises a surface 190 composed of a roughened metal (paragraph 46) and32 the other 180 of the clamping surfaces 180, 190 of the base body and the sliding piece comprises “additional gripping materials or the like to improve the gripping ability” (paragraph 46), and Benda teaches in Figs. 1-17 that at least one of the clamping surfaces 58, 84 of a base body 26 and a sliding piece 27 may comprise an elastic mat 110 to improve the gripping ability of the clamping surface(s) 58, 84 (col. 6, lines 24-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the clamping surfaces of the base body and the sliding piece comprises a surface composed of a roughened metal and32 the other of the clamping surfaces of the base body and the sliding piece comprises an elastic mat to increase the gripping capability of the clamping surfaces, as Castor and Benda teach, wherein the metal could be provided as the base material for the base body and/or sliding piece because of its durability and the elastic mat would be provided as a layer on the base material as Castor and Benda teaches.
Regarding claim 3, Castor teaches in Figs. 1-12 that the surface 190 composed of a roughened metal comprises a grooved metal (paragraph 46).
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benda in view of Jeromson et al. (US 5,213,308).
Regarding claims 11, Benda discloses in Figs. 1-17 that the screw element 28 has a screw head 100 comprising at least 15one application surface (comprising one of the long sides of blade 102) that is aligned in parallel with an axis of rotation about which the screw element 28 is rotatable and that is configured to be acted on by hand in a peripheral direction about the axis of rotation in order to rotate the screw element 28.  Benda lacks teaching that the application surface has an engagement depression 20in a radial end section spaced apart from the axis of rotation in order to prevent a radial slipping off of a finger from the application surface, said finger acting on the application surface in said end section in the peripheral direction.  25
Jeromson teaches in Figs. 1-4 a handle 66 for rotating a shaft 34 similar to the screw element disclosed by Benda, wherein the application surface (comprising one of the long sides of the handle 66 with the two concaved, textured surfaces) has an engagement depression (comprising one of said concaved, textured surfaces) 20in a radial end section spaced apart from the axis of rotation in order to prevent a radial slipping off of a finger from the application surface, said finger acting on the application surface in said end section in the peripheral direction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the application surface disclosed by Benda to be shaped like the application surface taught by Jeromson with an engagement depression, because one having ordinary skill would recognize that the concaved, textured surfaces improve the gripping capability of the screw head.
Regarding claim 12, Jeromson teaches in Figs. 1-4 that to form the engagement depression (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) in the radial end section, the application surface is concavely arched about an axis that is in parallel with the axis of rotation and that is spaced apart from the axis of rotation.  
Regarding claim 13, Jeromson teaches in Figs. 1-4 that the application surface (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) is oriented radially to the axis of rotation in the region of the axis of rotation, with the engagement depression in the radial end section being arched, starting from the 5radial orientation, in the direction of a tangential orientation.  
Regarding claim 15, Jeromson teaches in Figs. 1-4 that the handle 66 (i.e. the screw head in the modification of Benda) has a further application surface (comprising the second one of the long sides of the handle 66 with the two concaved, textured surfaces) that is aligned in parallel with the axis of rotation and that is configured to be 15acted on by hand in the peripheral direction about the axis of rotation; wherein the at least one application surface and the further application surface face in mutually opposite directions; and wherein the further application surface also has an engagement depression (comprising one of said concaved, textured surfaces on one of the long sides of the handle 66) in a radial end section spaced apart from the axis of rotation.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benda in view of Barillaro et al. (US 2012/0047714).
Regarding claim 20, Benda discloses a securing apparatus as previously discussed, but lacks a securing clamp that at least partly engages around 25the screw shaft at said other side of the bore and that is axially fixed to the screw shaft with respect to the longitudinal axis.
Barillaro teaches in Figs. 1-6 a securing clamp 34 that at least partly engages around 25the screw shaft 32 at said other side of the bore and that is axially fixed to the screw shaft 32 with respect to the longitudinal axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Benda to include a securing clamp on the screw shaft to prevent it from being retracted from the base body, as Barillaro teaches (paragraph 61).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 14, the blocking recess and the engagement depression being arranged diametrically opposite one another with respect to the axis of rotation;
with regard to claim 16, a radial end section of the web that is formed between said radial end sections of the application surfaces is widened at both sides in the peripheral direction about the axis of rotation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	/KEVIN F MURPHY/           Primary Examiner, Art Unit 3753